      Case 2:20-cv-00773-TLN-DB Document 17 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES WINDHAM,                                    No. 2:20-cv-0773 TLN DB P
12                        Plaintiff,
13            v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has moved for the appointment of counsel.

18   Plaintiff states that correctional officers have searched his cell numerous times, amounting to

19   harassment and retaliation. Plaintiff asks that counsel be appointed to “send a clear message to

20   these out-of-control prison guards.”

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
      Case 2:20-cv-00773-TLN-DB Document 17 Filed 10/02/20 Page 2 of 2

 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 2   common to most prisoners, such as lack of legal education and limited law library access, do not

 3   establish exceptional circumstances that would warrant a request for voluntary assistance of

 4   counsel.

 5            In the present case, the court does not find the required exceptional circumstances.

 6   Plaintiff’s most recent complaint, his second amended complaint, was dismissed with leave to

 7   amend because plaintiff stated no claims cognizable under § 1983. (See ECF No. 14.) Therefore,

 8   plaintiff has not shown a likelihood that he will succeed on the merits of this action.

 9            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

10   counsel (ECF Nos. 15 and 16) is denied.

11   Dated: October 1, 2020
12

13

14

15

16

17

18
     DLB:9
19   DB/prisoner-civil rights/wind0773.31

20
21

22

23

24

25

26
27

28
                                                        2
